PER CURIAM. 'This is the second attempt by the Arkansas Bar Association to obtain an order of this court integrating or unifying the bar of Arkansas. In the earlier instance petitions for integration, signed by a substantial majority of the actively practicing lawyers in the State, were filed. After the announcement of our preliminary order granting the petition the Bar Association reversed its position in the matter and adopted a resolution opposing integration. A poll then taken by the court resulted in a vote of 489 for integration and 1,003 against ,it. We therefore rescinded our order and denied the petitions. In the Matter of the Integration of the Bar, 222 Ark. 35, 259 S. W. 2d 144 (1953). In substance the earlier procedure was followed in the present instance. The executive committee of the Bar Association first filed a petition asking for an order approving the unification of the bar. A proposed constitution and by-laws were also submitted. Those documents, together with briefs for and against the proposal, were mailed by the Bar Association to all licensed members of our bar. Thereafter we again took a poll of the lawyers. Of about 2,600 licensed attorneys there were 1,714 valid votes, as follows: Attorney’s Category For Against Total Active Resident Lawyer 610 597 1,207 Active Nonresident Lawyer 9 6 15 Inactive Resident Lawyer 95 183 278 Inactive Nonresident Lawyer 111 103 214 825 889 1,714 It will be seen that slightly less than a majority of the votes were cast in favor of unification and that those favoring the proposal constituted only about 32% of the 2,600 licensed lawyers. Regardless of the merits of the proposal, about which we need express no opinion, we are unanimously of the view that the organization would have little chance of success with such a small part of the bar sufficiently interested in it to cast a favorable vote. The petition is therefore denied.